DETAILED ACTION
In application filed on 04/10/2019, Claims 1-4, 6-9 and 11 are pending. Claims 1-4, 6-9 and 11 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2019, 02/20/2021 and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 and 13 directed to inventions non-elected without traverse.  Accordingly, claims 12 and 13 been cancelled.
Response to Arguments
Applicant’s arguments, see Page 6, filed on 02/21/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-4, 6-9 and 11 have been fully considered and are persuasive. 
Applicant argues: 
["Fritsche does not teach "at least one alignment pin for engagement with at least one alignment hole of the test element." Applicant submits that amended claim 1 is patentable over the asserted art and respectfully requests the Examiner to withdraw the rejection to claim 1. Dependent claims 2-4, 6-9 and 11 include all of the limitations of claim 1 from which they depend and, therefore, for all of the reasons presented herein, Applicant respectfully requests that the rejection be withdrawn.]
Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Applicant’s arguments, see Page 7, filed on 02/21/2022, with respect to the 35 U.S.C. §103 rejections on Claim 10 has been fully considered and are persuasive. 
Applicant argues: 
[“Fritsche et al. do not teach or suggest improving an alignment of a test element,
and furthermore do not disclose a second part is moveable relative to the first part in a direction essentially perpendicular to the support surface, which is now recited in claim 1. In direct contrast, Fritsche et al. disclose at col. 4, lines 9-24 "[t]he optical unit 10 is moveable by means of a motor 30 and a drive mechanism 31 in a direction mainly vertical to the measurement surface 14 between two positions .... "]
Applicant’s arguments with respect to independent Claim 10 has been considered and are persuasive.

Reasons for Allowance
Claims 1-4 ,6-9 and 11 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-4, 6-9 and 11 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Fritsche et al. (4985205) teaches a test element analysis system for the analytical examination of a sample, comprising a measurement device (Col. 1, lines 1-26, test carrier analysis system), the measurement device comprising:
a test element receptacle (Fig.3; area between ref. 10 and ref 20) for receiving at least one test element, test carriers (1; Fig.1, 3, ref.1). The limitation “for receiving …” is interpreted as a method of intended use given patentable weight to the extent of Please see MPEP 2114(II) for further details; wherein the test element receptacle (Fig.3; area between ref. 10 and ref 20) comprises 
at least one first part (bearing surface; Fig.3, ref. 20 including the ref. 2, a longitudinal base layer), and at least one second part (Fig. 1-3, ref. 10, (optical unit); including ref. 10a, pressure element), wherein the first part comprises at least one support surface (bearing surface; Fig.3, ref. 20) for placement of the test element, test carriers (1); Fig.1, 3, ref.1)
wherein the second part comprises at least one optical detector (Fig. 1-3, ref. 10; (optical unit) for detecting at least one detection reaction of at least one test chemical; color formation layer (5) contained in the test element, test carriers (1); Fig.1, 3, ref.1). This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting test carrier analysis system for the analytical determination of a component of a sample fluid, in particular of a body fluid,  Col.1, lines 4-7); 
wherein the second part  (Fig. 1-3, ref. 10, (optical unit); including ref. 10a, (pressure element) is movable relative to the first part (bearing surface; Fig.3, ref. 20), wherein the test element receptacle (Fig.3; as structurally arranged, (area between ref. 10 and ref 20) is configured to position the second part  ( Fig. 1-3, ref. 10, (optical unit); including ref. 10a, (pressure element) in at least one position such that a test element may be inserted into the test element receptacle and to subsequently position the second part  ( Fig. 1-3, ref. 10, optical unit; including ref. 10a, pressure element) in a ; 
where in the test element analysis system further comprises at least one actuator (Col.4, lines 9-24; Fig. 3, refs. 30 and 31, motor and drive mechanism) for driving a relative movement of the first part and the second part. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the drive mechanism to move the optical unit (10) in a direction mainly vertical to the measurement surface 14 between two positions, where in the represented lower position (corresponding to FIG. 2) the colour formation layer 5 is pressed against the fluid reservoir layer 4 (Col.4 lines 9-24);
 wherein the actuator is configured for performing a predetermined sequence of movements, sequentially bringing the second part into at least two positions, (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the drive mechanism to move the optical unit (10) in a direction mainly vertical to the measurement surface 14 between two positions, where in the represented lower position (corresponding to FIG. 2) the colour formation layer 5 is pressed against the fluid reservoir layer 4 (Col.4 lines 9-24), wherein the actuator is configured for stopping the movement in one of the at least two positions, respectively (This limitation is interpreted as a method of as shown in the arrangement of Fig. 1;
 wherein due to the decoupling of the actuator a contact pressure is defined by a weight of the second part (this limitation is interpreted as providing clarification on the method of intended use of the effected drive mechanism (Col.4 lines 9-24) and it is given the appropriate patentable weight; 
wherein the second part is moveable relative to the first part in a direction essentially perpendicular to the support surface (structurally capable as shown in Figs.1 and 3), 
However, Fritsche et al. (4985205) does not teach or fairly suggests the combination and steps of the limitation:
“and wherein the second part further comprises at least one alignment pin for engagement with at least one alignment hole of the test element”

Therefore Claims 1-4, 6-9 and 11 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797